Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 3, 8, 13, 14, 19 – 22, 28, 33, 35, and 42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matrix (1 November 2010).

Regarding claim 1, Matrix teaches a plethora of off the shelf mine planning software integrating technical and business functionality throughout the lifecycle of a mining operation over both short and long term planning horizons, including offerings from Mincom like the Intelligent Mining Solution (pages 3 - 5, and 10 – 12) which includes multiple integrated modules:
A computer-implemented system for planning and controlling multi-facet technical activities over extended time periods, including mining technical activities, and enterprise support processes, including costs, concurrently with the execution of such technical activities, in a mining operation at a natural resource or reserve, including a mineral deposit, with the use of disparate, expert technical systems and applications, and the disparate technical data therefrom, including disparate technical descriptions, annotations, features and properties data, defining spatial geometries and attributes of specific spatial locations in such resource or reserve, the integration of the geometries and attributes at such spatial locations and the tracking over time of changes in the logical status or physical state of the resource or reserve at such locations due to such technical activities and specific, measurable parameters resulting therefrom, at least semi-continuously in a direct, substantially real-time manner during such operation, the system comprising: 
a non-transitory computer readable storage medium, storing computer- executable instructions, selected from at least one toolset, including technical activity, spatial and accounting rules, and at least one library, with company, technical and accounting codes and practices (MineScape page 11); 
means for creating a technical work breakdown structure (task-automation functionality to build customized workflows page 11), defining a specific, three-dimensional (integrated 3D CAD system); 
means for codifying in accordance with the work breakdown structure a corresponding cost code structure of substantially equivalent granularity (Ellipse 8 cost and asset management pages 3 - 5); 
means for assimilating pre-selected, measurable parameters of the technical activities, including identified resource or reserve modifying factors (since “modifying factors” are not disclosed in the specification, the examiner interprets the term as known in the art - considerations used to convert Mineral Resources to Mineral Reserves. These include, but are not restricted to, mining, processing, metallurgical, infrastructure, economic, marketing, legal, environmental, social and governmental factors), to enable the tracking of specific parameters and the impact of the associated activities on the spatial geometries and the attributes of the specific spatial location in the resource or reserve and the change in the state and/or status of the workspace at such location and the associated change in the logical status or physical state of the resource or reserve at such workspace; 
means for generating inventory transactions, reflecting change in the physical state and logical status of a workspace (production tracking MineScape pages 17 - 20); 
means for executing, by control of a computer, at least one specific technical activity, including a mining technical activity, at the specific work place location in accordance with the work breakdown structure (MineScape task-automation page 11); 
means for amalgamating the work breakdown structure, the cost code structure, the assimilated preselected, measurable parameters of the at least one mining executed activity being executed, including the modifying factors, and the inventory transactions into a single spatially-indexed data structure encapsulating all spatial, design, descriptive and quantification (gathering across databases page 11); 
at least one common, integrated spatially-referenced database configured to retain the spatially-indexed data structure, inclusive of at least three-dimensional, technical geometries and attributes of specific, three-dimensional spatial locations within the resource or reserve (gathering across databases page 11); 
means for translating, by control of the computer, the amalgamated and spatially-indexed work breakdown structure, the cost code structure, the assimilated preselected, measurable parameters of the at least one mining executed activity being executed, including the modifying factors, and the inventory transactions into attributes of inventory or stock within a resource inventory (production tracking MineScape pages 17 - 20); 
means for updating the work breakdown structure responsive to an output of the means for generating inventory transactions reflecting the change in the physical state and status of the workspace corresponding to the specific location responsive to the at least one specific technical activity being executed (production tracking MineScape pages 17 - 20); 
means of comparing, in an ERP system to enable at least semi-continuous mine planning and control, the use of resources in the at least one mine technical activity and the costs of such use, during such activity at pre-selected detail and granularity (Ellipse 8 cost and asset management pages 3 - 5); and 
means for analyzing at least some of the spatially-indexed data structure, encapsulating at least some of the spatial, design, descriptive and quantification attributes related thereto, to execute analytic activities selected from the group consisting of technical modeling, of the impact of interaction and observation by at least one technical discipline on the resource or reserve, and analyzing, simulating, optimizing and reporting on the inventory or stock items (Ellipse 8 cost and asset management pages 3 - 5); 
wherein the means for creating, the means for codifying, the means for assimilating, the means for generating, the means for executing, the means for amalgamating, the means for (software based implementations executable on prem or in cloud), and 
wherein: 
the spatially-referenced database is usable by a commercially available inventory management system or application and the translated work breakdown structure, the cost code structure, assimilated preselected, measurable parameters, including the modifying factors, and inventory transactions constitute inventory and stock items and transactions manageable within the ERP system that track over time the change in the logical status or physical state of the resource or reserve at such granular, spatially index level in relation to that location (Ellipse 8 cost and asset management pages 3 - 5, integrates with SAP or Oracle), and 
the spatially-referenced database and the translated work breakdown structure, the cost code structure, assimilated preselected, measurable parameters, including the modifying factors, and inventory transactions retain the spatially indexed, technical geometries and attributes at such spatial location enabling: 
the integration and amalgamation of such data into a single spatially-indexed data structure encapsulating the spatial, design, descriptive and quantification attributes related to the source data, providing a multi-collective, multi- disciplinary technical perspective of a given spatial location in the resource or reserve (Ellipse 8 cost and asset management pages 3 - 5), and 
interoperability between the disparate, mining technical systems and applications, by allowing extraction and reconstitution of such integrated and amalgamated spatial and attribute data from the spatially- referenced database into the file format and structure required by the technical systems and applications, the ERP system and the inventory management system (Ellipse 8 cost and asset management pages 3 - 5).
The examiner notes that other packages discussed in the reference also integrate multi-disciplinary technical and business functionality into module based applications such as Micromine specifically discussing KPI tracking and inventory movement for improved efficiency (pages 1 – 2), PRONTO-Xi providing scalable real-time fully integrated ERP system for integrating general accounting, 
Regarding claim 2, Matrix teaches:
The system as claimed in claim 1 wherein the business activities are mining technical activities, typically executed during life of mine from concept and pre- feasibility assessment to closure in a mining operation for a mineral deposit, and wherein the technical activities comprise mining technical activities and the work breakdown structure is for a specific mining work place location (production tracking MineScape pages 17 - 20).
Regarding claim 3, Matrix teaches:
The system as claimed in claim 2 wherein: the work breakdown structure for the mining work place location and the mining technical activities is created for a specific mining method, based on a mine design template created to reflect a set of mining method specific rules that are founded on mine design considerations and the sequential nature of mining work, to enable the planning of such mining method, with particular outcomes in pre-selected parameters for associated mining technical activities, and the execution thereof to effect a change in the physical state and/or status of the mining workspace  (production tracking MineScape pages 17 - 20); 
wherein the outcomes are selected from a group of mining technical outcomes comprising a ventilated, developed, supported, mapped, constructed, equipped, inspected, trammed, hoisted and stockpiled workspace  (production tracking MineScape pages 17 - 20); 
wherein the mining method specific rules are created, assessed and implemented based on inherent risks characteristic of the specific mining method and operational guidelines of a specific mining company  (production tracking MineScape pages 17 - 20); 
wherein the rules are constructed to generate and visualize three- dimensionally, the specific mining technical activities, their geometry and the sequence of such activities, enabling the assimilation of the relevant pre-selected, measurable parameters, including specific metrics such as meters, square meters, cubic meters, tons, mineral grades and mineral content for each (production tracking MineScape pages 17 - 20); and 
wherein the system has means for maintaining the granularity equivalency between the mining technical and the cost data at a pre-selected work breakdown structure level of detail according to specific policies and procedures and codes of practice within a particular mining company and through at least semi-continuous master data governance within the mining company  (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).
Regarding claim 8, Matrix teaches:
The system as claimed in claim 2 wherein: 
the means for creating the work breakdown structure is capable of creating a programmable, comprehensive, repeatable design template that: 
represents specific mining technical activities to be executed, geometry and sequence of activities at pre-selected detail and granularity; and 
dictates a corresponding cost code structure in the ERP system to enable programmable planning and cost control of the use of resources for such activities at corresponding detail and granularity; 
to accelerate the processes of planning and execution inclusive of relevant and appropriate costing; 
wherein the means for codifying the corresponding cost code structure is capable of codifying, at least semi-continually, the cost code structure, for integration with the ERP system; 
wherein the means for assimilating the measurable parameters is capable of assimilating, at least semi-continually, data providing specific key performance indicators according to the pre-selected measurable parameters during the execution of mining technical activities to enable the tracking of change in the physical state and status over time and, preferably, for determining, classifying and tracking such changes; 

translating such changes into inventory and stock items that are manageable within an inventory management system; and 
generating inventory management system transactions, based on such physical state and/or status changes of the corresponding mineral resources and reserves; and 
wherein the means for comparing the use of resources and the costs of such use is capable of comparing, in an at least partially-integrated fashion and accordance with the pre-selected policies and procedures and the codes of practice within the particular mining company, and master data governance, mining technical data and cost control data during the planning, exercising and costing of mine technical activities, including core and support mining technical activities, allowing for pre-selected functionality (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).
Regarding claim 13, Matrix teaches:
The system as claimed in claim 8 wherein the pre- selected functionality is selected from the group comprising: 
issuance of a process works order, as an equivalent to a mining instruction, a survey measuring list, or a short term operational plan of activities; 
issuance of pro-forma inventory movement transactions, as daily bookings of mining activities; 
issuance of a purchase order, for purchasing of items, such as required according to a pre-setup bill of materials, and to release the items for production purposes; and 
generation of updated stock audits, as periodic survey measurements of depletions to ore reserves (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).
Regarding claim 14, Matrix teaches:
The system as claimed in claim 2 wherein: 

creating the programmable, comprehensive, repeatable design templates that represent specific mining technical activities, geometry and sequence of activities (production tracking MineScape pages 17 - 20); 
creating, assessing and implementing the rules with due appreciation of: 
the inherent risks characteristic of the specific mining method; and 
operational guidelines of the specific mining company; 
constructing the rules for each mining method with the specific intent to generate and visualize three-dimensionally (3D CAD system): 
mining technical activities; 
their geometric patterns; and 
the sequence of such activities; 
enabling the accrual of the relevant metrics for each mining operation, thereby creating the framework for financial integration; 
wherein the means for codifying the corresponding cost code structure comprises a non-transitory computer accessible codifier, capable of: 
dictating by means of the work breakdown structure a corresponding cost code structure in the ERP system to enable programmable planning and cost control of the use of resources for technical activities (Ellipse 8 cost and asset management pages 3 - 5); and 
controlling the costs in a direct, substantially real-time manner; 
wherein the means for assimilating the measurable parameters comprises an non-transitory computer accessible assimilator, capable of: 
providing for: 
a specific mining method, in the form of a work breakdown structure; 
its specific mining technical activities to be executed; and 
the activities' specific key performance indicators (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); 

determine; 
classify; and 
track; 
the changes in the physical state and status of the mineral deposit being mined; 
thereby formalizing the corresponding changes in the physical state and/or status of the mining workspace, upon the execution of the mining technical activities (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); 
wherein the means for generating inventory transactions comprises a non- transitory computer accessible generator, capable of: 
changing the physical state and status of the mineral deposit being mined into the inventory and stock items that are manageable within the inventory management system (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); and 
generating the inventory management system transactions, based on the physical state and/or status changes of the corresponding mineral resources and reserves; 
wherein the means for comparing the use of resources and the costs of such use comprises a non-transitory computer accessible comparator, capable of: 
determining and selecting the equivalency in granularity of the mining technical and the cost data in accordance with the pre-selected policies and procedures and the preselected codes of practice within a particular mining company, allowing at least semi-continuous master data governance within the mining company, thereby enabling control within the ERP system in an integrated fashion, of the: 
planning; 
exercising; and 
costing; 
(production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); and 
allowing for: 
issuance of the process works order, as an equivalent to a mining instruction, a survey measuring list, or a short term operational plan of activities; 
issuance of the pro-forma inventory movement transactions, as daily bookings of mining activities; 
issuance of the purchase order, for purchasing of items, such as required according to a pre-setup bill of materials (BOM), and to release the items for production purposes; and 
generation of the updated stock audits, as periodic survey measurements of depletions to ore reserves (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).
Regarding claim 19, Matrix teaches:
The system as claimed in claim 2 wherein the toolset includes at least one selected from the group comprising: 
a mine design toolset, comprising a set of pre-selected mining specialist and geometric rules, for creating the three-dimensional layout of mining related excavations required to successfully enable the chosen mining method in the context of the known ore body (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5, 3D CAD system); 
a spatial data amalgamation, storage and visualization toolset, comprising a set of pre-selected renderings of 2- and 3-dimensional geometries based on theming rules and the ability to animate, query and filter geometries based on their properties and attributes, for the purposes of presenting themed renditions of the mine design, sequence, schedule and other pertinent geometries to concerned stakeholders from each stakeholders viewpoint (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); and 
(production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).
Regarding claim 20, Matrix teaches:
The system as claimed in claim 2 wherein the library includes at least one selected from the group comprising: 
a generic template library, for housing the created, generic templates according to different mining methods; 
a company guidelines library, for housing company specific policies and procedures and codes of practice relating to the management of risk in different mining methods; 
an accounting principles library, for housing the company specific policies and procedures and codes of practice relating to accepted accounting practice; 
a mining method library, for housing standardized definitions and descriptions of the three-dimensional nature and specific information requirements of different mining methods; 
a geometric rules library, for housing mining method specific formal arithmetic configurations of excavation designs; 
a master business schedule library, for housing master business schedules generated as at selected times and/or for specific phases of development or operation, including equipping, maintenance and other sub-schedules; 
a mineral evaluation rules library, for housing definitions and methodologies for evaluating mineral content of development, stoping, stockpiling, or dilution control; and 
a reporting code and practices library, for housing internationally accepted content and format of regulated mining company reporting (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).

Regarding claims 21, 22, 28, 33, 34, and 35, Matrix teaches the method in accordance with the matching system claims above.

Regarding claim 42, Matrix teaches:
The system as claimed in claim 8 wherein: 
the means for creating the work breakdown structure comprises a non- transitory computer accessible creator, capable of: 
creating the programmable, comprehensive, repeatable design templates that represent specific mining technical activities, geometry and sequence of activities (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); 
creating, assessing and implementing the rules with due appreciation of: 
the inherent risks characteristic of the specific mining method; and 
operational guidelines of the specific mining company; 
constructing the rules for each mining method with the specific intent to generate and visualize three-dimensionally (3D CAD system): 
mining technical activities; 
their geometric patterns; and 
the sequence of such activities; 
enabling the accrual of the relevant metrics for each mining operation, thereby creating the framework for financial integration; 
wherein the means for codifying the corresponding cost code structure comprises a non-transitory computer accessible codifier, capable of: 
dictating by means of the work breakdown structure a corresponding cost code structure in the ERP system to enable programmable planning and cost control of the use of resources for technical activities (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); and 
controlling the costs in a direct, substantially real-time manner; 

providing for: 
a specific mining method, in the form of a work breakdown structure; 
its specific mining technical activities; and 
the activities' specific key performance indicators; 
collecting and assimilating data continuously during the execution of the mining technical activities to: 
determine; 
classify; and 
track; 
the changes in the physical state and status of the mineral deposit being mined; 
thereby formalizing the corresponding changes in the physical state and/or status of the mining workspace, upon the execution of the mining technical activities (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); 
wherein the means for generating inventory transactions comprises a non- transitory computer accessible generator, capable of: 
changing the physical state and status of the mineral deposit being mined into the inventory and stock items that are manageable within the inventory management system (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); and 
generating the inventory management system transactions, based on the physical state and/or status changes of the corresponding mineral resources and reserves; 
wherein the means for comparing the use of resources and the costs of such use comprises a non-transitory computer accessible comparator, capable of: 
determining and selecting the equivalency in granularity of the mining technical and the cost data in accordance with the pre-selected policies and procedures and the preselected codes of practice within a particular mining company, allowing at least semi-continuous master data 
planning; 
exercising; and 
costing; 
of the mining technical activities, including core and support mining execution activities (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5); and 
allowing for: 
issuance of the process works order, as an equivalent to a mining instruction, a survey measuring list, or a short term operational plan of activities; 
issuance of the pro-forma inventory movement transactions, as daily bookings of mining activities; 
issuance of the purchase order, for purchasing of items, such as required according to a pre-setup bill of materials (BOM), and to release the items for production purposes; and 
generation of the updated stock audits, as periodic survey measurements of depletions to ore reserves (production tracking MineScape pages 17 - 20, Ellipse 8 cost and asset management pages 3 - 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624